NUMBER 13-19-00655-CR

                                     COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI - EDINBURG


                                    IN RE CAVU MANGUM


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
               Before Justices Benavides, Hinojosa, and Tijerina
                 Memorandum Opinion by Justice Benavides1

        Relator Cavu Mangum, proceeding pro se, filed a petition for writ of mandamus in

the above cause through which he appears to contend that his constitutional and statutory

due process rights have been violated because the felony theft charges against him have

neither been dismissed nor set for trial in a timely manner. This original proceeding arises

from cause number 19,548 in the 329th District Court of Wharton County, Texas.2



        1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
        2
          This Court previously denied a similar original proceeding arising from the same trial court cause
number. See In re Mangum, No. 13-19-00340-CR, 2019 WL 2998590, at *1 (Tex. App.—Corpus Christi
July 9, 2019, orig. proceeding) (mem. op., not designated for publication).
       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422
S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet

both requirements, then the petition for writ of mandamus should be denied. State ex rel.

Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007).

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself entitled

to the extraordinary relief he seeks.”). In addition to other requirements, the relator must

include a statement of facts supported by citations to “competent evidence included in the

appendix or record” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. As the party seeking relief, the relator has the burden

of providing the Court with a sufficient record to establish his right to a writ of mandamus.

Lizcano v. Chatham, 416 S.W.3d 862, 863 (Tex. Crim. App. 2011) (orig. proceeding)

(Alcala, J. concurring); Walker, 827 S.W.2d at 837; see TEX. R. APP. P. 52.3(k) (specifying

the required contents for the appendix); R. 52.7(a) (specifying the required contents for

the record).

       The Court, having examined and fully considered the petition for writ mandamus

and the applicable law, is of the opinion that the relator has not met his burden to obtain



                                             2
relief. Accordingly, we deny the petition for writ of mandamus and all relief sought therein.

See In re Harris, 491 S.W.3d at 334; In re McCann, 422 S.W.3d at 704.



                                                         GINA M. BENAVIDES,
                                                         Justice


Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of January, 2020.




                                             3